Case 2:21-cv-00033-JFC Document 14 Filed 07/08/21 Page 1 of 3

IN THE UNITED STATES DISTRICT COURT
FOR THE WESTERN DISTRICT OF PENNSYLVANIA

 

PARK BUILDING, LTD, Case No. 2:21-cv-00033-JFC
Plaintiff, District Judge Joy Flowers Conti
V.
BEAUTY EXPRESS SALONS INC,

Defendant,

 

BEAUTY EXPRESS SALONS INC.
Counter-Plaintiff,
Vv.
PARK BUILDING, LTD,

Counter-Defendant.

 

 

JOINT MOTION TO RESCHEDULE INITIAL SCHEDULING CONFERENCE

Plaintiff Park Building, Ltd. (“Plaintiff’) and Defendant Beauty Express Salons Inc.
(“Defendant”), by and through their undersigned counsel, hereby file the following Joint Motion
to Reschedule Initial Scheduling Conference, stating as follows:

1, On June 7, 2021, the Court entered an Order setting forth deadlines relating to the
parties’ Rule 26(f) conference, Rule 26(f) Report, and the Initial Rule 16 Scheduling Conference.
See ECF No. 12.

2. Specifically, the Court scheduled a telephonic Initial Rule 16 Scheduling
Conference for July 22, 2021. See id. at { 3.

3. Counsel for Defendant/Counter-Plaintiff has a conflict on July 22, 2021.
Case 2:21-cv-00033-JFC Document 14 Filed 07/08/21 Page 2 of 3

4, Additionally, the parties wish to continue their settlement discussions and request
additional time to negotiate prior to the Initial Rule 16 Scheduling Conference.

WHEREFORE, the parties respectfully request the Court to grant this Joint Motion to
Reschedule Initial Scheduling Conference and enter an order in the form of the proposed order
attached hereto rescheduling the telephonic Initial Rule 16 Scheduling Conference for September

7, 2021 at 11:00 a.m.

Date: July 8, 2021 Respectfully submitted,

/s/ Matthew D. Urban

Matthew D. Urban

Pa. I.D. No. 90963
murban@weltman.com
Matthew W. Pomy

Pa. I.D. No. 318403
mpomy@weltman.com
Weltman, Weinberg & Reis Co., L.P.A.
436 Seventh Avenue, Suite 2500
Pittsburgh, PA 15219
Telephone: (412) 434-7955

Counsel for Plaintiff/Counter-Defendant Park
Building, Ltd.

/s/ John A. Marty

Jared S. Hawk

Pa. I.D. No. 92959
jared.hawk@saul.com
John A. Marty

Pa. I.D. No. 324405
john.marty@saul.com

Saul Ewing Arnstein & Lehr LLP
One PPG Place, Suite 3010
Pittsburgh, PA 15222
Telephone: (412) 209-2500
Facsimile: (412) 209-2539

Counsel for Defendant/Counter-Plaintiff Beauty
Express Salons Inc.
Case 2:21-cv-00033-JFC Document 14 Filed 07/08/21 Page 3 of 3

CERTIFICATE OF SERVICE

I hereby certify that I electronically filed the foregoing with the Clerk of the Court for the
United States District Court for the Western District of Pennsylvania by using the CM/ECF
system. I certify that all participants in the case are registered CM/ECF users and that service
will be accomplished by the CM/ECF system.

/s/ John A. Marty
John A. Marty
